Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a similar display device capable of sensing a first and second source voltages at two different times and calculating a threshold voltage parameter and mobility parameter to determine the threshold voltage of the driving transistor. However, the prior art fails to teach that the controller “predicts a saturated source voltage of the driving transistor based on the threshold voltage parameter and the mobility parameter, and calculates a threshold voltage of the driving transistor based on the saturated source voltage.” As such, the claims are found novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of the relevant prior art:
	a.	Chang et al., US 2016/0042690 A1, hereinafter “Chang”, teaches in fig. 3, sensing the source voltage of the driving transistor using a sensing signal provided through the data line at two different times and determining the mobility and threshold parameters and threshold voltage of the driving transistor. However, as disclosed by Chang, the second instance at which the voltage is measured is when the transistor is saturated. As such, Chang fails to teach that the controller “predicts a saturated source voltage of the driving transistor based on the threshold voltage parameter and the mobility parameter, and calculates a threshold voltage of the driving transistor based on the saturated source voltage.” In the instant application, the saturation voltage is calculated vs. being measured. Accordingly, there is no need for a waiting period for the transistor to be saturated, thereby the threshold voltage calculation is performed faster.
	b.	Miwa et al., US 2016/0189623 A1, hereinafter “Miwa”, teaches in fig. 5, a similar system to that of Chang. Miwa, similarly, fails to teach that the controller “predicts a saturated source voltage of the driving transistor based on the threshold voltage parameter and the mobility parameter, and calculates a threshold voltage of the driving transistor based on the saturated source voltage.”
	c.	Kumeta et al., US 2014/0340436 A1, hereinafter “Kumeta”, teaches in claim 7, “detecting a threshold voltage of the driving transistor from a voltage of the source electrode of the driving transistor obtained when the driving transistor operates in a saturation region”. As such, Kumeta fails to teach predicting or calculating the saturation source voltage of the driving transistor and rather measures such a value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621